Voting time
The next item is the vote.
(For results and other details of the vote: see Minutes)
Mr President, I rise under Rule 166, on a point of order, to draw the attention of the President to a failure to respect Parliament's Rules of Procedure, specifically in relation to Question Time yesterday. I think this has become a moveable feast, as has voting time in this Parliament. Questions are put in an order to suit the Commission and the Council, not Members; then questions are amalgamated, and supplementary questions are taken together. Yesterday, only 12 questions were reached. For those of us who have few opportunities to speak, this makes participating in plenary almost impossible. We elect a President, Vice-Presidents and group leaders to look after the interests of Parliament and Members. This is not happening. I would ask that it be revisited and that the role of Members in plenary - who stand in place of the public - be defended and not sacrificed to every whim of anybody else who wants to come into this Chamber. The rights of Members must be defended by the Chair, not abrogated by the Chair at every hand's turn. I protest very strongly that that is what is happening in this plenary.
(Applause)
Thank you very much, Mr Mitchell. Your comments and your complaint will be duly considered at the next meeting of the Bureau.
(DE) Mr President, I should just like to warn Mr Mitchell: for years I have been told each time that it will be discussed at the next meeting of the Bureau, but nothing ever changes.
(Applause)
Mr Posselt, your comment will also be conveyed to the Bureau.
(Laughter)